Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND AMONG

 

JDS UNIPHASE CORPORATION,

 

LUMENTUM HOLDINGS INC.,

 

AND

 

LUMENTUM OPERATIONS LLC.

 

JULY 31, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

ARTICLE II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

8

 

 

 

2.1

General Principles

8

 

 

 

2.2

Service Credit

9

 

 

 

2.3

Collective Bargaining

9

 

 

 

2.4

Non-U.S. Regulatory Compliance

9

 

 

 

ARTICLE III

ASSIGNMENT OF EMPLOYEES

9

 

 

 

3.1

Employee Information

9

 

 

 

3.2

Cooperation in Employee Transfers

9

 

 

 

3.3

Employee Transfers

9

 

 

 

3.4

Assignment of Individual Agreements

11

 

 

 

3.5

Treatment of Vacation

11

 

 

 

3.6

Employee Transfer Or Termination Costs

11

 

 

 

ARTICLE IV

U.S. WELFARE PLANS AND 401(K) PLAN

11

 

 

 

4.1

Lumentum Welfare Plans

11

 

 

 

4.2

COBRA and HIPAA

12

 

 

 

4.3

Insurance Contracts

12

 

 

 

4.4

Third-Party Vendors

12

 

 

 

4.5

Fringe Benefits

12

 

 

 

4.6

Workers’ Compensation

12

 

 

 

4.7

Lumentum 401(k) Plan

12

 

 

 

4.8

Recognition of Service

13

 

 

 

ARTICLE V

NON-U.S. WELFARE PLANS AND 401(K) PLAN

13

 

 

 

5.1

Establishment of Lumentum Non-U.S. Welfare Plans

13

 

 

 

5.2

Establishment of Lumentum Non-U.S. Retirement Plans

14

 

 

 

ARTICLE VI

NONQUALIFIED DEFERRED COMPENSATION

15

 

 

 

6.1

Deferred Compensation Plan

15

 

 

 

6.2

Rabbi Trust

15

 

 

 

6.3

Participant Elections

15

 

 

 

6.4

Participation; Distributions

15

 

 

 

6.5

Top Hat Filing

15

 

 

 

ARTICLE VII

VARIABLE COMPENSATION PLANS

15

 

 

 

7.1

JDSU Variable Compensation Plans

15

 

 

 

7.2

Lumentum Variable Compensation Plans

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

ARTICLE VIII

EQUITY BASED COMPENSATION

16

 

 

 

8.1

General Principles

16

 

 

 

8.2

Stock Options

17

 

 

 

8.3

Restricted Stock Units

18

 

 

 

8.4

Performance Unit Awards

18

 

 

 

8.5

Employee Stock Purchase Plans

18

 

 

 

8.6

Section 16(b) of the Exchange Act

19

 

 

 

8.7

Liability for Grant, Modification or Settlement of Equity Awards

19

 

 

 

8.8

Registration and Other Regulatory Requirements

19

 

 

 

8.9

Tax Reporting and Withholding

19

 

 

 

ARTICLE IX

MISCELLANEOUS

20

 

 

 

9.1

Information Sharing and Access

20

 

 

 

9.2

Consistency of Tax Positions; Duplication

20

 

 

 

9.3

Costs

21

 

 

 

9.4

Preservation of Rights to Amend

21

 

 

 

9.5

Fiduciary Matters

21

 

 

 

9.6

Section 409A of the Code

21

 

 

 

9.7

Further Assurances

21

 

 

 

9.8

Dispute Resolution

21

 

 

 

9.9

Governing Law; Submission to Jurisdiction; Waiver of Trial

21

 

 

 

9.10

Survival of Covenants

21

 

 

 

9.11

Waivers of Default

22

 

 

 

9.12

Force Majeure

22

 

 

 

9.13

Notices

22

 

 

 

9.14

Termination

23

 

 

 

9.15

Severability

23

 

 

 

9.16

Entire Agreement

23

 

 

 

9.17

Assignment; No Third-Party Beneficiaries

23

 

 

 

9.18

Specific Performance

24

 

 

 

9.19

Amendments

24

 

 

 

9.20

Rules of Construction

24

 

 

 

9.21

Counterparts

24

 

 

 

9.22

Item 1 in SCHEDULE 2.3(B)(I) to the CONTRIBUTION AGREEMENT

24

 

ii

--------------------------------------------------------------------------------

 


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of July 31, 2015,
is by and between JDS Uniphase Corporation, a Delaware corporation which is
anticipated to be renamed Viavi Solutions, Inc. (“JDSU”), Lumentum Holdings
Inc., a Delaware corporation (“Holdings”), and Lumentum Operations LLC, a
Delaware corporation (“Lumentum”).  Certain terms used in this Agreement are
defined in Section 1.1.

 

R E C I T A L S:

 

WHEREAS, the Board of Directors of JDSU has determined that it is in the best
interests of JDSU and its stockholders to establish Lumentum as a wholly-owned
subsidiary and transfer certain assets and liabilities from JDSU to Lumentum
pursuant to a CONTRIBUTION AGREEMENT dated concurrently with this Agreement (the
“Contribution Agreement”);

 

WHEREAS, in addition to the matters addressed by the CONTRIBUTION AGREEMENT, the
parties desire to enter into this Agreement to set forth the agreement between
the parties relating to the transfer of employees between the companies and
their respective compensation and benefit plans and programs, the division of
assets and liabilities associated with certain employment, compensation and
benefit matters, and other matters associated with the replication of certain
employee benefit plans and programs;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1                               Definitions.  For purposes of this Agreement,
the following terms shall have the meanings specified in this section:

 

“Action” means any demand, action, claim, dispute, charge of discrimination,
suit, countersuit, arbitration, inquiry, subpoena, proceeding or investigation
of any nature (whether criminal, civil, legislative, administrative, regulatory,
prosecutorial or otherwise) by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

 

“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that directly or indirectly,
through one (1) or more intermediaries, controls, is controlled by or is under
common control with such specified Person.  For the purpose of this definition,
“control” (including with correlative meanings, “controlled by” and “under
common control with”), when used with respect to any specified Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by Contract or otherwise.  It
is expressly agreed that, from, at and after the Effective Time and for purposes
of this Agreement and the TRANSACTION DOCUMENTS, no member of the Lumentum Group
shall be deemed to be an Affiliate of any member of the Viavi Group, and no
member of the Viavi Group shall be deemed to be an Affiliate of any member of
the Lumentum Group.

 

“Assets” shall have the meaning set forth in the CONTRIBUTION AGREEMENT.

 

“Automatic Transfer Employees” means those JDSU Group Employees engaged in the
Lumentum Business whose employment transfers by operation of applicable Law to a
member of the Lumentum Group.

 

“Benefit Plan” means any contract, agreement, policy, practice, program, plan,
or other arrangement providing for benefits of any nature from an employer to
any Employee, or to any family member, dependent, or beneficiary of any such
Employee, including profit sharing plans, pension plans, supplemental pension
plans, Welfare Plans, stock option, stock purchase, stock appreciation rights,
other equity-based compensation, and contracts, agreements, policies, practices,
programs, plans, and arrangements providing for severance benefits, change in
control protections or benefits, travel and accident, life, accidental death and
dismemberment, disability and accident insurance, vacation, sick, or other leave
plans; provided, however, that the term “Benefit Plan” does

 

1

--------------------------------------------------------------------------------


 

not include any government-sponsored benefits, such as workers’ compensation,
unemployment or any similar plans, programs or policies or Individual
Agreements.

 

“Board” means the Board of Directors of the applicable entity.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Section 601 et seq. of ERISA and at Section 4980B of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Continuing Employees” means those Employees whose employment continues with
their current employing entity within the Lumentum Group at and following the
Contribution or those JDSU Group Employees whose employment continues with their
current employing entity within the Viavi Group as applicable at and following
the Effective Time.

 

“Contract” means any agreement, contract, obligation, indenture, instrument,
lease, promise, arrangement, commitment or undertaking (whether written or oral
and whether express or implied).

 

“Contribution” shall have the meaning set forth in the CONTRIBUTION AGREEMENT.

 

“Contribution Agreement” means the CONTRIBUTION AGREEMENT dated as of July 31,
2015, by and between JDSU and Lumentum.

 

“Distribution” means the distribution of the issued and outstanding Common Stock
of Holdings par value $0.001 to the holders of issued and outstanding shares of
the Common Stock of JDSU as of the Record Date by means of a pro rata
distribution of one share of Holdings Common Stock for every five shares of JDSU
Common Stock held thereby.

 

“Distribution Date” means August 1, 2015.

 

“Effective Time” means the time at which the Distribution occurs on the
Distribution Date, which shall be deemed to be 12:01 a.m., Eastern Daylight
Time, on the Distribution Date.

 

“Employee” means any JDSU Group Employee, Lumentum Group Employee or Viavi Group
Employee.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder, all as the same
shall be in effect at the time that reference is made.

 

“Force Majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
reasonably have been foreseen by such party (or such Person), or, if it could
have reasonably been foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one (1) or more acts of terrorism or failure of energy sources or distribution
facilities.

 

“Former JDSU Group Employee” means any individual who, immediately prior to the
Effective Time, is a former Employee of the JDSU Group (other than any Former
Lumentum Group Employee).

 

“Former Lumentum Group Employee” means any individual who is (i) immediately
prior to the Effective Time, a former Employee of the JDSU Group whose most
recent employment with the JDSU Group was in the Lumentum Business, (ii) a
former Employee of the Lumentum Group, or (iii) an individual identified as a
Former Lumentum Group Employee on the list previously prepared by JDSU and
supplied to Lumentum, and approved by JDSU in its sole discretion, not later
than the Effective Time.

 

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign, transnational or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government or
any executive official thereof.

 

2

--------------------------------------------------------------------------------


 

“Group” means the JDSU Group, the Lumentum Group or the Viavi Group, as the
context may dictate.

 

“HIPAA” means the U.S. Health Insurance Portability and Accountability Act of
1996, as amended, and the regulations promulgated thereunder.

 

“Holdings Board” means the Board of Directors of Holdings.

 

“Holdings Equity Awards” means, collectively, Holdings Options, Holdings RSU
Awards, and Holdings MSU Awards.

 

“Holdings Equity Plan” means the Holdings 2015 Equity Incentive Plan to be
adopted by Holdings on or prior to the Transfer Date.

 

“Holdings ESPP” means the Holdings 2015 Employee Stock Purchase Plan to be
adopted by Holdings  on or prior to the Transfer Date.

 

“Holdings MSU Award” means a performance unit award (also known as a market
stock unit or “MSU” award) granted pursuant to the Holdings Equity Plan in
accordance with Section 8.04(b).

 

“Holdings Option” means an option to purchase Holdings Shares granted pursuant
to the Holdings Equity Plan in accordance with Section 8.02(b).

 

“Holdings Ratio” means the quotient obtained by dividing (i) the
Pre-Distribution JDSU Stock Price, by (ii) the Post-Distribution Holdings Stock
Price.

 

“Holdings RSU Award” means a restricted stock unit award granted pursuant to the
Holdings Equity Plan in accordance with Section 8.03(b).

 

“Holdings Share” means a share of Holdings common stock, par value $0.001 per
share.

 

“Individual Agreement” means any individual (i) employment agreement,
(ii) retention, severance or change of control agreement, (iii) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes and living standards in the host country), or (iv) other agreement
containing restrictive covenants (including confidentiality and
employment-related non-competition and non-solicitation provisions) maintained
by a member of the JDSU Group or a member of the Lumentum Group, as in effect
immediately prior to the Effective Time.

 

“IRS” means the United States Internal Revenue Service.

 

“JDSU” shall have the meaning set forth in the preamble to this Agreement.

 

“JDSU 401(k) Plan” means the JDS Uniphase Corporation 401(k) Plan, as amended
and restated January 1, 2011.

 

“JDSU 401(k) Trust” shall have the meaning set forth in Section 4.07 (b).

 

“JDSU Benefit Plan” means any Benefit Plan established, sponsored or maintained
by JDSU or any of its Subsidiaries immediately prior to the Effective Time,
excluding any Lumentum Benefit Plan.

 

“JDSU Board” means the Board of Directors of JDSU.

 

“JDSU Business” shall have the meaning set forth in the CONTRIBUTION AGREEMENT.

 

“JDSU Compensation Committee” means the Compensation Committee of the JDSU
Board.

 

“JDSU Deferred Compensation Plan” means the JDS Uniphase Corporation Deferred
Compensation Plan, amended and restated as of January 1, 2008.

 

“JDSU Equity Awards” means, collectively, JDSU Options, JDSU RSU Awards, and
JDSU MSU Awards.

 

“JDSU Equity Plan” means any equity compensation plan sponsored or maintained by
JDSU immediately prior to the Effective Time (other than the JDSU ESPP),
excluding the Holdings Equity Plan.

 

“JDSU ESPP” means the JDS Uniphase Corporation Employee Stock Purchase Plan as
in effect immediately prior to the Effective Time, excluding any Holdings ESPP.

 

3

--------------------------------------------------------------------------------


 

“JDSU Group” means JDSU and each Person (other than any member of the Lumentum
Group) that is a Subsidiary of JDSU immediately prior to the Effective Time,
which shall include those entities set forth on SCHEDULE 1.1(30) of the
CONTRIBUTION AGREEMENT.

 

“JDSU Group Employee” means an individual who, immediately prior to the Transfer
Date or the Effective Time, (i) is employed by, or, on a leave of absence from,
any member of the JDSU Group, or (ii) a Former JDSU Group Employee.

 

“JDSU MSU Award” means a performance unit award (also known as a market stock
unit or “MSU” award) granted under a JDSU Equity Plan that is outstanding
immediately prior to the Effective Time.

 

“JDSU Non-U.S. Retirement Plan” means a JDSU Benefit Plan, the primary purpose
of which is to provide retirement benefits to JDSU Group Employees, Former JDSU
Group Employees, and, as applicable, Lumentum Group Employees and Former
Lumentum Group Employees, who are or were employed by a non-U.S. Subsidiary of
JDSU.

 

“JDSU Option” means a stock option to purchase JDSU Shares, granted pursuant to
a JDSU Equity Plan, that is outstanding as of immediately prior to the Effective
Time.

 

“JDSU Rabbi Trust” means the grantor trust established by JDSU with T. Rowe
Price Trust Company, effective July 1, 2001, pursuant to the JDSU Deferred
Compensation Plan.

 

“JDSU RSU Award” means a restricted stock unit award, granted pursuant to a JDSU
Equity Plan, that is outstanding as of immediately prior to the Effective Time.

 

“JDSU Share” means a share of JDSU common stock, par value $0.001 per share.

 

“JDSU Variable Compensation Plans” means any variable incentive compensation
plan, program or arrangement sponsored by JDSU or a Subsidiary of JDSU,
excluding any Lumentum Variable Compensation Plan, pursuant to which an Employee
is eligible to receive a cash award, subject in whole or in part to the
achievement of performance goals over a period of no more than one (1) year,
including without limitation the JDSU FY2015 Variable Pay Plan and the FY2014
JDSU CCOP Sales Incentive Plan.

 

“JDSU Welfare Plan” means any Welfare Plan established, sponsored, maintained or
contributed to by JDSU or any of its Subsidiaries for the benefit of JDSU Group
Employees and as applicable Lumentum Group Employees, including without
limitation each Welfare Plan listed on SCHEDULE A to this Agreement but
excluding any Lumentum Welfare Plan.

 

“Law” means any national, foreign, international, multinational, supranational,
federal, state, provincial, local or similar law (including common law),
statute, code, order, directive, guidance, ordinance, rule, regulation, treaty
(including any income tax treaty), license, permit, authorization, approval,
consent, decree, injunction, binding judicial or administrative interpretation
or other requirement, in each case, enacted, promulgated, issued or entered by a
Governmental Authority.

 

“Liabilities” means any and all debts, guarantees, liabilities, costs, expenses,
interest and obligations, whether accrued or fixed, absolute or contingent,
matured or unmatured, reserved or unreserved, or determined or determinable,
including those arising under any Law, claim (including any third Person product
liability claim or claim arising in connection with a Benefit Plan), demand,
Action, whether asserted or unasserted, or order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority and those arising under any Contract, release or warranty, or any
fines, damages or equitable relief that is imposed, in each case, including all
costs and expenses relating thereto.

 

“Lumentum” shall have the meaning set forth in the preamble to this Agreement.

 

“Lumentum 401(k) Plan” means the Lumentum Inc. 401(k) Plan, to be adopted by
Lumentum on or prior to the Transfer Date as described in Section 4.07(a).

 

“Lumentum 401(k) Trust” shall have the meaning set forth in Section 4.07(a).

 

“Lumentum Benefit Plan” means any Benefit Plan to be established, sponsored,
maintained or contributed to by a member of the Lumentum Group.

 

4

--------------------------------------------------------------------------------


 

“Lumentum Board” means the Board of Directors of Lumentum.

 

“Lumentum Business” shall have the meaning set forth in the CONTRIBUTION
AGREEMENT.

 

“Lumentum Deferred Compensation Plan” means the nonqualified deferred
compensation plan to be adopted by Lumentum or any other member of the Lumentum
Group.

 

“Lumentum Group” means Lumentum, Holdings and each Person that is a Subsidiary
of Lumentum or Holdings immediately prior to or after the Effective Time, which
shall include those entities set forth on SCHEDULE 1.1(39) to the CONTRIBUTION
AGREEMENT and each Person that becomes a Subsidiary of Lumentum or Holdings
after the Effective Time.

 

“Lumentum Group Employee” means an individual who commences or continues
employment with Lumentum, Holdings or one (1) of their Subsidiaries on and
following the Transfer Date or the date of Contribution.

 

“Lumentum Non-U.S. Retirement Plan” means a Lumentum Benefit Plan, the primary
purpose of which is to provide retirement benefits to Lumentum Group Employees
and/or Former Lumentum Group Employees who are or were employed by a non-U.S.
Subsidiary of Lumentum or Holdings.

 

“Lumentum Non-U.S. Welfare Plan” means a Lumentum Welfare Plan, the primary
purpose of which is to provide benefits to Lumentum Group Employees and/or
Former Lumentum Group Employees who are or were employed by a non-U.S.
Subsidiary of Lumentum or Holdings.

 

“Lumentum Rabbi Trust” means the trust to be established by Lumentum as
described in Section 6.02.

 

“Lumentum Variable Compensation Plans” means any variable incentive compensation
plan, program or arrangement sponsored by a member of the Lumentum Group
pursuant to which an Employee is eligible to receive a cash award, subject in
whole or in part to the achievement of performance goals over a period of no
more than one (1) year.

 

“Lumentum Welfare Plans” means any Welfare Plan established, sponsored,
maintained or contributed to by any member of the Lumentum Group for the benefit
of Lumentum Group Employees.

 

“NASDAQ” means the NASDAQ Stock Market.

 

“Non-Automatic Transfer Employees” means those Employees who are not Continuing
Employees or Automatic Transfer Employees.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, Governmental Authority or other entity.

 

“Post-Distribution” shall refer to any period of time as of or after the
Effective Time.

 

“Post-Distribution Holdings Stock Price” means the VWAP of Holdings Shares for
the first four (4) Trading Sessions immediately following the Distribution Date.

 

“Post-Distribution Viavi Stock Price” means the VWAP of Viavi Shares for the
first four (4) Trading Sessions immediately following the Distribution Date.

 

“Pre-Distribution JDSU Stock Price” means the VWAP of JDSU Shares for the last
four (4) Trading Sessions immediately prior to the Distribution Date.

 

“QDRO” means a qualified domestic relations order within the meaning of ERISA
Section 206(d) and Section 414(p) of the Code.

 

“Qualification Requirements” means, in the aggregate, the tax qualification
requirements of Section 401(a) of the Code, the tax exemption requirements of
Section 501(a) of the Code, and the requirements described in Sections
401(k) and 401(m) of the Code in respect of a plan intended to meet such
requirements.

 

“Record Date” means the date determined by the JDSU Board as the record date for
the Distribution.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time that reference is made.

 

“Separation and Distribution Agreement” means the SEPARATION AND DISTRIBUTION
AGREEMENT dated as of July 31, 2015, by and between JDSU, Lumentum, and
Holdings.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Third Party” means a Person that is not a member of the JDSU Group, the
Lumentum Group or the Viavi Group.

 

“Trading Session” means the period of time during any given calendar day,
commencing with the determination of the opening price on the NASDAQ and ending
with the determination of the closing price on the NASDAQ, in which
“regular-way” trading in JDSU Shares, Viavi Shares or Holdings Shares (as
applicable) is permitted on the NASDAQ.

 

“Transaction Documents” means this Agreement, the CONTRIBUTION AGREEMENT and the
Transfer Documents.

 

“Transfer” means the transfer of the employment of (1) a JDSU Group Employee
engaged in the Lumentum Business from a member of the JDSU Group to a member of
the Lumentum Group; or (2) an Employee, who is engaged in the JDSU Business but
who is employed by a member of the Lumentum Group, to a member of the Viavi
Group.

 

“Transfer Date” means, with respect to any Employee, the date on which the
Transfer of such Employee occurs, which shall be on or before the Distribution,
except as otherwise agreed by the parties in respect of additional transitional
services as set out in the SEPARATION AND DISTRIBUTION AGREEMENT among the
parties.

 

“Transfer Documents” means the Pre-Contribution Transfer Documents, the
Post-Contribution JDSU Transfer Documents and the Post-Contribution Lumentum
Transfer Documents (each as defined in the CONTRIBUTION AGREEMENT), including
the documents listed on SCHEDULE 1.1(49) of the CONTRIBUTION AGREEMENT.

 

“Transferred Account Balances” shall have the meaning set forth in
Section 4.01(c).

 

“Transfer Regulations” means the Council Directive 2001/23/EC of 12 March 2001
on the approximation of the laws of the European Union Member States relating to
the safeguarding of employees’ rights in the event of transfers of undertakings,
businesses or parts of businesses (and its amendments) (collectively, the
“Acquired Rights Directive”) and the legislation and regulations of any EU
Member State implementing such Acquired Rights Directive, as well as other Laws
providing for an automatic transfer of employment in a business transfer.

 

“U.S.” means the United States of America.

 

“Viavi” means Viavi Solutions, Inc., the anticipated name of the entity that
will continue to operate the JDSU Business at and following the Effective Time.

 

“Viavi 401(k) Plan” means any JDSU 401(k) Plan, renamed as Viavi 401(k) Plan and
continued in effect by Viavi or any other member of the Viavi Group at and
following the Effective Time.

 

“Viavi 401(k) Trust” means any JDSU 401(k) Trust, renamed as Viavi 401(k) Trust
and continued in effect by Viavi or any other member of the Viavi Group at and
following the Effective Time.

 

“Viavi Benefit Plan” means any JDSU Benefit Plan, renamed as Viavi Benefit Plan
and continued in effect by Viavi or any other member of the Viavi Group at and
following the Effective Time.

 

“Viavi Board” means the Board of Directors of Viavi.

 

6

--------------------------------------------------------------------------------


 

“Viavi Deferred Compensation Plan” means any JDSU Deferred Compensation Plan,
renamed as Viavi Deferred Compensation Plan and continued in effect by Viavi or
any other member of the Viavi Group at and following the Effective Time.

 

“Viavi Equity Awards” means, collectively, Viavi Options, Viavi RSU Awards, and
Viavi MSU Awards.

 

“Viavi Equity Plan” means any JDSU Equity Plan, renamed as a Viavi Equity Plan
and continued in effect by Viavi or any other member of the Viavi Group at and
following the Effective Time.

 

“Viavi ESPP” means any JDSU ESPP, renamed as a Viavi ESPP and continued in
effect by Viavi or any other member of the Viavi Group at and following the
Effective Time.

 

“Viavi Group” means Viavi and each Person that is a Subsidiary of Viavi at or
after the Effective Time, which shall include each Person that becomes a
Subsidiary of Viavi after the Effective Time.

 

“Viavi Group Employee” means those JDSU Group Employees who commence or continue
employment with any member of the JDSU Group or the Viavi Group on and following
the Transfer Date or the date of Contribution.

 

“Viavi MSU Award” means any JDSU MSU Award renamed and converted into a Viavi
MSU Award in accordance with Section 8.04(a).

 

“Viavi Non-U.S. Retirement Plan” means any JDSU Non-U.S. Retirement Plan,
renamed as a Viavi Non-U.S. Retirement Plan and continued in effect by Viavi or
any other member of the Viavi Group at and following the Effective Time.

 

“Viavi Option” means any JDSU Option renamed and converted into a Viavi Option
in accordance with Section 8.02(a).

 

“Viavi Rabbi Trust” means any JDSU Rabbi Trust, renamed as Viavi Rabbi Trust and
assumed and continued in effect by Viavi or any other member of the Viavi Group
at and following the Effective Time.

 

“Viavi Ratio” means the quotient obtained by dividing (i) the Pre-Distribution
JDSU Stock Price, by (ii) the Post-Distribution Viavi Stock Price.

 

“Viavi RSU Award” means any JDSU RSU Award renamed and converted into a Viavi
RSU Award in accordance with Section 8.03(a).

 

“Viavi Share” means a JDSU Share renamed and traded as Viavi Share at and
following the Effective Time.

 

“Viavi Welfare Plan” means any JDSU Welfare Plan, renamed as Viavi Welfare Plan
and assumed and continued in effect by Viavi or any other member of the Viavi
Group at and following the Effective Time.

 

“VWAP” means the volume-weighted average trading price of JDSU Shares, Viavi
Shares or Holdings Shares, as applicable, over the specified Trading Sessions,
computed by dividing (i) the aggregate sales price of all such shares sold on
the NASDAQ during such Trading Sessions, by (ii) the number of all such shares
sold on the NASDAQ during such Trading Sessions.

 

“Welfare Plan” means any “welfare plan” (as defined in Section 3(1) of ERISA) or
a “cafeteria plan” under Section 125 of the Code, and any benefits offered
thereunder, and any other plan offering health benefits (including medical,
prescription drug, dental, vision, wellness, mental health, substance abuse and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs,
flexible spending accounts, or severance.

 

7

--------------------------------------------------------------------------------


 

Article II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

2.1                               General Principles.

 

(a)                                 Acceptance and Assumption of Liabilities by
Lumentum.  Upon the Transfer Date or the date of Contribution, whichever is
applicable, except as provided in this Agreement, the Lumentum Group shall
retain or accept, and assume, and agree faithfully to perform, discharge and
fulfill the following Liabilities in accordance with their respective terms,
regardless of when or where such Liabilities arose or arise, whether the facts
on which they are based occurred prior to, on or subsequent to the Transfer
Date, where or against whom such Liabilities are asserted or determined, whether
such Liabilities are asserted or determined prior to the date of this Agreement,
and whether such Liabilities arise from or are alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
JDSU Group or the Lumentum Group, or any of their respective directors,
officers, employees, agents, Subsidiaries or Affiliates:

 

(i)                                     any and all Liabilities with respect to,
in relation to, or for claims made by any Lumentum Group Employees, with the
exception of any Liabilities with respect to the claims listed on SCHEDULE B to
this Agreement;

 

(ii)                                  any and all Liabilities expressly assumed
by a member of the Lumentum Group pursuant to this Agreement; and

 

(iii)                               provided, however, that the Lumentum Group’s
retention and assumption of Liabilities for claims made by or with respect to
any Lumentum Group Employee in connection with any Benefit Plans (with the
exception of any Welfare Plan) are limited to those Benefit Plans that are
retained or assumed by a member of the Lumentum Group pursuant to this
Agreement, the CONTRIBUTION AGREEMENT or any other Transaction Document.

 

(b)                                 Acceptance and Assumption of Liabilities by
JDSU and Subsequently by Viavi.  Upon the Transfer Date or the date of
Contribution, whichever is applicable, except as provided in this Agreement, the
JDSU Group (and at and immediately following the Effective Time, the Viavi
Group) shall retain or accept, and assume, and agree faithfully to perform,
discharge and fulfill the following Liabilities in accordance with their
respective terms, regardless of when or where such Liabilities arose or arise,
whether the facts on which they are based occurred prior to, on or subsequent to
the Transfer Date, where or against whom such Liabilities are asserted or
determined, whether such Liabilities are asserted or determined prior to the
date of this Agreement, and whether such Liabilities arise from or are alleged
to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the JDSU Group or the Lumentum Group, or any
of their respective directors, officers, employees, agents, Subsidiaries or
Affiliates:

 

(i)                                     any and all Liabilities with respect to,
in relation to, or for claims made by any Viavi Group Employees;

 

(ii)                                  any and all Liabilities expressly assumed
by a member of the JDSU Group pursuant to this Agreement, including any and all
Liabilities with respect to the claims listed on SCHEDULE B to this Agreement ;

 

(iii)                               provided, however, that JDSU’s (and
subsequently Viavi’s) retention and assumption of Liabilities for claims made by
or with respect to any JDSU Group Employee in connection with any Benefit Plans
(with the exception of any Welfare Plan) are limited to those Benefit Plans that
are retained or assumed by a member of the JDSU Group (and subsequently by a
member of the Viavi Group) pursuant to this Agreement, the CONTRIBUTION
AGREEMENT or any other Transaction Document; and

 

(iv)                              provided further that any and all Liabilities
for claims made by or with respect to any Lumentum Group Employees in connection
with any Welfare Plan, whether such plan is maintained by a member of the JDSU
Group or a member of the Lumentum Group, will be retained and assumed by a
member of the JDSU Group and subsequently by an equivalent member of the Viavi
Group if the service provided to the Employee was incurred while employed by a
member of the JDSU Group.

 

(c)                                  Other Allocation of Liabilities.  To the
extent that this Agreement does not address particular Liabilities under any
Benefit Plan and the parties later determine that they should be allocated in
connection with the Distribution, Contribution and/or the Transfer (whether on
the Distribution Date, the date of the Contribution or the Transfer Date), the
parties shall agree in good faith on the allocation, taking into account the
handling of comparable Liabilities under this Agreement.

 

8

--------------------------------------------------------------------------------

 


 

2.2                               Service Credit.

 

(a)                                 Recognition of Seniority by Lumentum. 
Lumentum shall, and shall cause the applicable member of the Lumentum Group to,
recognize each Lumentum Group Employee’s service with JDSU or any of its
Subsidiaries or predecessor entities before the Transfer Date for all purposes
including with respect to those Lumentum Benefit Plans adopted or maintained by
the Lumentum Group on or as of the Distribution Date, unless as otherwise set
forth in this Agreement.  Such recognition of seniority shall include any
seniority that JDSU or any of its Subsidiaries recognized from any previous
employer(s) with respect to each Lumentum Group Employee.  The recognition of
seniority herein shall be subject to any respectively applicable “service
bridging,” “break in service,” “employment date” or “eligibility date”
rules under the JDSU Benefit Plans or Lumentum Benefit Plans.

 

(b)                                 Recognition of Seniority by Viavi.  JDSU
shall, and shall cause the applicable member of the Viavi Group to, recognize
each Viavi Group Employee’s service with JDSU or any of its Subsidiaries or
predecessor entities before the Transfer Date for all purposes including with
respect to those Viavi Benefit Plans adopted or maintained by the Viavi Group on
or as of the Distribution Date, unless as otherwise set forth in this
Agreement.  Such recognition of seniority shall include any seniority that JDSU
or any of its Subsidiaries recognized from any previous employer(s) with respect
to each Viavi Group Employee.  The recognition of seniority herein shall be
subject to any respectively applicable “service bridging,” “break in service,”
“employment date” or “eligibility date” rules under the JDSU Benefit Plans or
Viavi Benefit Plans.

 

(c)                                  No Acceleration or Duplication of
Benefits.  No Lumentum Group Employee or Viavi Group Employee shall receive any
of the service credit provided above if such credit would result in acceleration
or duplication of benefits.

 

2.3                               Collective Bargaining.  JDSU and Lumentum and
their respective Subsidiaries shall comply with all obligations under applicable
Law to notify and/or consult with Employees or employee representatives, unions,
works councils or other employee representative bodies, if any, in respect of
the CONTRIBUTION AGREEMENT and the Transfer, and shall provide such information
to the other party as is reasonably required by that party to comply with its
notification and/or consultation obligations.  Any Liabilities resulting from
the failure by one party to comply with such obligations shall be borne by such
party.

 

2.4                               Non-U.S. Regulatory Compliance.  JDSU shall
have the authority to adjust the treatment described in this Agreement with
respect to Lumentum Group Employees who are located outside of the United States
in order to ensure compliance with the applicable Laws or regulations of
countries outside of the United States or to preserve the tax benefits provided
under local tax Law or regulation before the Distribution.

 

Article III
ASSIGNMENT OF EMPLOYEES

 

3.1                               Employee Information.  Upon the Transfer Date
or earlier if required by mandatory consultation and notification requirements
under applicable Law, JDSU (or Viavi, if applicable) shall provide Lumentum with
all information reasonably required by Lumentum that relates to all Employees
who will be transferred to Lumentum or another member of the Lumentum Group and
become Lumentum Group Employees as of the Transfer Date, including but not
limited to their names, locations, employing entities, titles, classifications
(where applicable), hire dates (or dates of recognized seniority), and current
base salaries.

 

3.2                               Cooperation in Employee Transfers.  The
parties shall take all actions necessary to ensure that all JDSU Group Employees
intended to be Lumentum Group Employees are or will be employed by Lumentum or
another member of the Lumentum Group as of the Transfer Date, and that all JDSU
Group Employees intended to be Viavi Group Employees are or will be employed by
Viavi or another member of the Viavi Group as of the Effective Time.

 

3.3                               Employee Transfers.

 

(a)                                 Continuing Employees.  Continuing Employees
shall not be terminated upon the Effective Time, but rather the rights, powers,
duties, liabilities and obligations of JDSU or the relevant Subsidiary of JDSU
to such Employees in respect of their relevant terms of employment in force
immediately before the Effective Time

 

9

--------------------------------------------------------------------------------


 

shall remain with Lumentum or one (1) of its Subsidiaries or Viavi or one (1) of
its Subsidiaries as required by applicable Law or this Agreement.

 

(b)                                 Automatic Transfer Employees.  Automatic
Transfer Employees shall not be terminated upon the Transfer Date, but rather
the rights, powers, duties, liabilities and obligations of JDSU or the relevant
Subsidiary of JDSU to such Employees in respect of their relevant terms of
employment in force immediately before the Transfer Date shall be transferred to
Lumentum or one (1) of its Subsidiaries by operation of applicable Law.

 

(c)                                  Non-Automatic Transfer Employees.

 

(i)                                     Effective on the Transfer Date,
Non-Automatic Transfer Employees engaged in the Lumentum Business shall transfer
through termination or resignation and rehire, or through jointly agreed-upon
transfer, as applicable in the relevant jurisdiction, to Lumentum or one (1) of
its Subsidiaries.  For such Non-Automatic Transfer Employees, Lumentum or its
relevant Subsidiary shall offer employment to each such Employee effective on
the Transfer Date, with each such offer to provide the Employee with the same
general work location and the same base salary as is in effect immediately prior
to the Transfer Date and otherwise on substantially the same terms and
conditions of employment in the aggregate as was provided by JDSU or its
relevant Subsidiary immediately prior to the Transfer Date.

 

(ii)                                  Effective on the Transfer Date,
Non-Automatic Transfer Employees engaged in the JDSU Business but employed by a
member of the Lumentum Group shall transfer through termination or resignation
and rehire, or through jointly agreed-upon transfer, as applicable in the
relevant jurisdiction, to an entity that will become a member of the Viavi Group
upon the Distribution.  For Non-Automatic Transfer Employees who are intended to
become Viavi Group Employees, JDSU or its relevant Subsidiary shall offer
employment to each such Employee effective on the Transfer Date specified
earlier in this paragraph, with each such offer to provide the Employee with the
same general work location and the same base salary as is in effect immediately
prior to such a date and otherwise on substantially the same terms and
conditions of employment in the aggregate as was provided by JDSU or its
relevant Subsidiary immediately prior to the Transfer Date.

 

(d)                                 Cooperation.  Each of the parties agrees to
execute, and to seek to have the applicable Employees execute, such
documentation, if any, as may be necessary to reflect the relevant continuation
and/or transfers of employment described in this section.

 

(e)                                  Transfers of Employment Benefits.  The
parties agree that with respect to any transfers of employment, they will
cooperate for the transfer of benefits under principles consistent with this
Agreement to the extent possible; provided, that where vendor or legal issues
exist, neither party shall be liable for the failure to replicate in such
circumstances.

 

(f)                                   At-Will Status.  Nothing in this Agreement
shall create any obligation on the part of any member of the JDSU Group, any
member of the Viavi Group, or any member of the Lumentum Group to (i) continue
the employment of any Employee after the date of this Agreement (except as
required by applicable Law or contracts) or (ii) change the “at will” employment
status of any U.S. Employee, to the extent that such Employee is an “at-will”
employee under applicable Law and is not otherwise entitled to continued
employment under any applicable contracts.

 

(g)                                  No Termination of Employment.  In no event
shall any administrative action taken by either party and/or their third party
record-keeper, payroll agent, and/or plan trustee or administrator, to
effectuate the transfer of employment pursuant to this section, including the
identification of JDSU Group Employees as “terminated” in JDSU’s electronic
systems, or the electronic systems of any third party record-keeper, payroll
agent, and/or plan trustee or administrator, be deemed to be a termination of
any JDSU Group Employee’s employment for any purpose unless otherwise required
by applicable Law.  The parties acknowledge and agree that the continuation or
transfer of the employment of Employees as contemplated by this section shall
not entitle any JDSU Group Employees or Lumentum Group Employees to separation
payments, benefits or rights of any kind unless otherwise required by applicable
Law.

 

(h)                                 Not a Change of Control/Change in Control. 
The parties acknowledge and agree that neither the consummation of the Transfer
nor any transaction contemplated by this Agreement, the CONTRIBUTION

 

10

--------------------------------------------------------------------------------


 

AGREEMENT or any other Transaction Document shall be deemed to be a “change of
control,” “change in control,” or term of similar import for purposes of any
Benefit Plan or Individual Agreement sponsored or maintained by any member of
the JDSU Group.

 

3.4                               Assignment of Individual Agreements.  The
existing employer of any Automatic Transfer or Non-Automatic Transfer Employee
shall assign to the new employer of such Employee all Individual Agreements to
the extent permissible by applicable Law or the terms of such agreements.

 

3.5                               Treatment of Vacation.  The accrued but unused
vacation of Continuing Employees, Automatic Transfer Employees and Non-Automatic
Transfer Employees shall continue or carry over to the Employee’s new employing
entity, to the extent permitted by applicable Law.

 

3.6                               Employee Transfer Or Termination Costs.  To
the extent the transfer of JDSU Group Employees pursuant to the terms of this
Agreement triggers any payout of notice, severance, termination indemnities or
similar payments, such payments if triggered prior to the Distribution, will be
retained, accepted and/or assumed by the JDSU Group.  However, any such payments
associated with those JDSU Group Employees engaged in the Lumentum Business or
otherwise anticipated by the parties to transfer to the Lumentum Group in
connection with the Distribution shall be treated as a Corporate Contingent
Liability as defined in the CONTRIBUTION AGREEMENT and shall be subject to the
treatment of Corporate Contingent Liabilities as set out in the CONTRIBUTION
AGREEMENT.

 

Article IV

U.S. WELFARE PLANS AND 401(K) PLAN

 

4.1                               Lumentum Welfare Plans.

 

(a)                                 Establishment of Lumentum Welfare Plans. 
Effective as of the Distribution Date, Lumentum shall, or shall cause the
applicable member of the Lumentum Group to, establish the Lumentum Welfare
Plans.

 

(b)                                 Waiver of Conditions; Benefit Maximums. 
Lumentum shall use commercially reasonable efforts to cause the Lumentum Welfare
Plans to:

 

(i)                                     with respect to initial enrollment and
coverage of the Lumentum Group Employees as of the Distribution Date, waive
(i) all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
any such Lumentum Group Employee, other than limitations that were in effect
with respect to such Lumentum Group Employee under the applicable JDSU Welfare
Plans as of immediately prior to the Distribution Date, and (ii) any waiting
period limitation or evidence of insurability requirement applicable to such
Lumentum Group Employee other than limitations or requirements that were in
effect with respect to such Lumentum Group Employee under the applicable JDSU
Welfare Plans as of immediately prior to the Distribution Date; and

 

(ii)                                  for any Lumentum Group Employee, take into
account, (i) with respect to monthly, annual, lifetime, or similar maximum
benefits available under the Lumentum Welfare Plans, such Employee’s prior claim
experience under the JDSU Welfare Plan; and (ii) any eligible expenses incurred
by such Employee and his or her covered dependents during the portion of the
plan year of the applicable JDSU Welfare Plan ending as of the Distribution
Date, as applicable, under the applicable Lumentum Welfare Plan for purposes of
satisfying all deductible, coinsurance, and maximum out-of-pocket requirements
applicable to such Employee and his or her covered dependents for the applicable
plan year to the same extent as such expenses were taken into account by JDSU
for similar purposes prior to the Distribution Date and as if such amounts had
been paid in accordance with such Lumentum Welfare Plan.

 

(c)                                  Flexible Spending Accounts.  With respect
to each Lumentum Group Employee, the parties shall use commercially reasonable
efforts to ensure that as of the Distribution Date, as applicable, any health or
dependent care flexible spending accounts of such Lumentum Group Employee
(whether positive or negative) (the “Transferred Account Balances”) under JDSU
Welfare Plans that are health flexible spending account plans or dependent care
flexible spending account plans are transferred, as soon as practicable after
the Distribution Date, as applicable, from the JDSU Welfare Plans to
the corresponding Lumentum Welfare Plans.  Such Lumentum Welfare

 

11

--------------------------------------------------------------------------------


 

Plans shall assume responsibility as of the Distribution Date, as applicable,
for all outstanding health flexible spending claims  or dependent care claims
under the corresponding JDSU Welfare Plans of each Lumentum Group Employee for
the calendar year in which the Distribution Date, as applicable, occurs and
shall assume and agree to perform the obligations of the corresponding health
flexible spending account plans  and dependent care flexible spending account
plans that are JDSU Welfare Plans from and after the Distribution Date, as
applicable.  With respect to each Automatic Transfer Employee and Non-Automatic
Transfer Employee that become members of the Lumentum Group as of the
Distribution Date, all non-flexible spending claims and non-dependent care
flexible spending claims shall be the responsibility of their employer at the
time the claim was incurred.

 

4.2                               COBRA and HIPAA.  JDSU shall continue to be
responsible for complying with, and providing coverage pursuant to, the health
care continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the JDSU Welfare
Plans with respect to any JDSU Group Employee and Lumentum Group Employee who
incur a qualifying event under COBRA before the Distribution Date.  Effective as
of the Distribution Date with respect to any Lumentum Group Employee, Lumentum
shall assume responsibility for complying with, and providing coverage pursuant
to, the health care continuation requirements of COBRA, the certificate of
creditable coverage requirements of HIPAA, and the corresponding provisions of
the Lumentum Welfare Plans with respect to any such Lumentum Group Employee who
incur a qualifying event or loss of coverage under the Lumentum Welfare Plans as
of, or after the Distribution Date, as applicable.

 

4.3                               Insurance Contracts.  To the extent that any
JDSU Welfare Plan is funded through the purchase of an insurance contract or is
subject to any stop loss contract, the parties will cooperate and use their
commercially reasonable efforts to replicate such insurance contracts for
Lumentum (except to the extent that changes are required under applicable Laws
or filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both JDSU and Lumentum for a reasonable term. 
Neither party shall be liable for failure to obtain such insurance contracts,
pricing discounts, or other preferential terms for the other party.  Each party
shall be responsible for any additional premiums, charges, or administrative
fees that such party may incur pursuant to this section.

 

4.4                               Third-Party Vendors.  Except as provided
below, to the extent that any JDSU Welfare Plan is administered by a third-party
vendor, the parties will cooperate and use their commercially reasonable efforts
to replicate any contract with such third-party vendor for Lumentum and to
maintain any pricing discounts or other preferential terms for both JDSU and
Lumentum for a reasonable term.  Neither party shall be liable for failure to
obtain such pricing discounts or other preferential terms for the other party. 
Each party shall be responsible for any additional premiums, charges, or
administrative fees that such party may incur pursuant to this section.

 

4.5                               Fringe Benefits.  Effective as of the
Distribution Date, Lumentum shall adopt fringe benefit arrangements, if any, as
it deems to be appropriate.

 

4.6                               Workers’ Compensation.  The treatment of
workers’ compensation in connection with the Transfer shall be governed by the
CONTRIBUTION AGREEMENT.

 

4.7                               Lumentum 401(k) Plan.

 

(a)                                 Establishment of Plan.  Effective as of the
Distribution Date, Lumentum shall establish the Lumentum 401(k) Plan and a
related trust (the “Lumentum 401(k) Trust”) which shall be intended to meet the
Qualification Requirements (including under sections 401(k) and (m) of the
Code).  Prior to the transfer of Lumentum Group Employee’s assets in the JDSU
401(k) Plan to the Lumentum 401(k) plan, Lumentum shall provide JDSU with (i) a
copy of the Lumentum 401(k) Plan and Lumentum 401(k) Trust; and (ii) a copy of
certified resolutions of the Lumentum Board (or its authorized committee or
other delegate) evidencing adoption of the Lumentum 401(k) Plan and Lumentum
401(k) Trust and the assumption by the Lumentum 401(k) Plan of the JDSU
401(k) Plan assets being transferred.

 

(b)                                 Transfer of Account Balances.  Effective as
soon as practicable following the Distribution Date (or such other times as
mutually agreed to by the parties), JDSU shall cause the trustee of the JDSU
401(k) Plan to transfer from the trust which forms a part of the JDSU
401(k) Plan (the “JDSU 401(k) Trust”) to the Lumentum 401(k) Trust, the account
balances of such persons under the JDSU 401(k) Plan, determined as of the

 

12

--------------------------------------------------------------------------------


 

date of the transfer.  The parties shall work in concert to facilitate such
transfers being made in kind, including promissory notes evidencing the transfer
of outstanding loans.  Any Asset and Liability transfers pursuant to this
section shall comply in all respects with Sections 414(l) and 411(d)(6) of the
Code.  The parties agree that to the extent that any assets are not transferred
in kind, the assets transferred will be mapped into an appropriate investment
vehicle.

 

(c)                                  Lumentum 401(k) Plan Provisions.  The
Lumentum 401(k) Plan shall provide that:

 

(i)                                     Lumentum Group Employees shall be
eligible to participate in the Lumentum 401(k) Plan as soon as practicable
following the Distribution and the adoption of the Lumentum 401(k) Plan;

 

(ii)                                  the account balance of each Lumentum Group
Employee under the JDSU 401(k) Plan as of the date of the transfer of Assets
from the JDSU 401(k) Plan (including any outstanding promissory notes relating
to outstanding loans) shall be credited to such individual’s account under the
Lumentum 401(k) Plan; and

 

(iii)                               the Lumentum 401(k) Plan shall assume and
honor the terms of all QDRO’s in effect under the JDSU 401(k) Plan in respect of
Lumentum Group Employees as of immediately prior to the Distribution.

 

(d)                                 Plan Fiduciaries.  For all periods after the
Distribution Date, the parties agree that the applicable fiduciaries of each of
the Viavi 401(k) Plan and the Lumentum 401(k) Plan, respectively, shall have the
authority with respect to the Viavi 401(k) Plan and the Lumentum 401(k) Plan,
respectively, to determine the investment alternatives, the terms and conditions
with respect to those investment alternatives and such other matters as are
within the scope of their duties under ERISA and the terms of the applicable
plan documents.

 

(e)                                  No Distributions.  The JDSU 401(k) Plan
shall be amended to prevent any Lumentum Group Employee from being entitled to a
right to a distribution of his or her benefit under the JDSU 401(k) Plan as a
result of his or her transfer of employment from the JDSU Group to the Lumentum
Group.

 

4.8                               Recognition of Service.  The Lumentum Welfare
Plans and 401(k) Plan shall, and Lumentum shall recognize each Lumentum Group
Employee’s service with JDSU at or before the Transfer Date, with respect to
such Lumentum Plans adopted or maintained by Lumentum on or as of the
Distribution Date or as otherwise required by applicable Law, to the same extent
that such service was recognized by JDSU for similar purposes prior to the
Distribution Date.  Such recognition of seniority shall include any seniority
that JDSU or any of its Subsidiaries recognized from any previous
employer(s) with respect to each Lumentum Group Employee.  The service crediting
provisions shall be subject to any respectively applicable “service bridging,”
“break in service,” “employment date” or “eligibility date” rules under the JDSU
Welfare and 401(k) Plans or Lumentum Welfare and 401(k) Plans.  Except as
required by applicable Law, the Lumentum Welfare Plans and 401(k) Plan shall not
recognize service with JDSU for periods on or after the Transfer Date.

 

Article V

NON-U.S. WELFARE PLANS AND 401(K) PLAN

 

5.1                               Establishment of Lumentum Non-U.S. Welfare
Plans.  Lumentum shall, or shall cause its relevant Subsidiary to, establish one
(1) or more Lumentum Non-U.S. Welfare Plans, provided that Lumentum may limit
participation in such plans to those Lumentum Group Employees who participated
in the corresponding JDSU Welfare Plans immediately prior to the Transfer Date.

 

(a)                                 Waiver of Conditions; Benefit Maximums. 
Lumentum shall use commercially reasonable efforts to cause the Lumentum
Non-U.S. Welfare Plans to:

 

(i)                                     with respect to initial enrollment and
coverage of the Lumentum Group Employees as of the Distribution Date, waive
(i) all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
any such Lumentum Group Employee, other than limitations that were in effect
with respect to such Lumentum Group Employee under the applicable JDSU Non-U.S.
Welfare Plans as of immediately prior to the Distribution Date, and (ii) any
waiting period limitation or evidence of insurability requirement applicable to
such Lumentum Group Employee other than limitations or requirements that were in
effect with respect to such Lumentum Group Employee under the applicable JDSU
Non-U.S. Welfare Plans as of immediately prior to the Distribution Date; and

 

13

--------------------------------------------------------------------------------


 

(ii)                                  for any Lumentum Group Employee, take into
account, (i) with respect to monthly, annual, lifetime, or similar maximum
benefits available under the Lumentum Non-U.S. Welfare Plans, such Employee’s
prior claim experience under the JDSU Non-U.S. Welfare Plan; and (ii) any
eligible expenses incurred by such Employee and his or her covered dependents
during the portion of the plan year of the applicable JDSU Non-U.S. Welfare Plan
ending as of the Distribution Date, as applicable, under the applicable Lumentum
Non-U.S. Welfare Plan for purposes of satisfying all deductible, coinsurance,
and maximum out-of-pocket requirements applicable to such Employee and his or
her covered dependents for the applicable plan year to the same extent as such
expenses were taken into account by JDSU for similar purposes prior to the
Distribution Date and as if such amounts had been paid in accordance with such
Lumentum Non-U.S. Welfare Plan.

 

5.2                               Establishment of Lumentum Non-U.S. Retirement
Plans.  Lumentum shall, or shall cause its relevant Subsidiary to, establish one
(1) or more Non-U.S. Retirement Plans, provided that Lumentum may limit
participation in such plans to those Lumentum Group Employees who participated
in the corresponding JDSU Non-U.S. Retirement Plans immediately prior to the
Transfer Date.

 

(a)                                 Transfer of Non-U.S. Retirement Plan Assets
and Liabilities.  After a Lumentum Non-U.S. Retirement Plan is established in
accordance with this Section 5.02, then, with respect to each of the countries
or entities listed in SCHEDULE C, except as otherwise provided in this
Agreement, the Assets and Liabilities determined as of the Transfer Date under
the corresponding JDSU Non-U.S. Retirement Plan attributable to Lumentum Group
Employees and Former Lumentum Group Employees who are participants in that plan,
along with any other Assets and Liabilities that Lumentum agrees to assume with
respect to such plan, shall be transferred to the applicable Lumentum Non-U.S.
Retirement Plan.  Each JDSU Non-U.S. Retirement Plan shall retain all Assets and
Liabilities related to JDSU Group Employees, and Former JDSU Group Employees. 
Assets will be allocated between the plans based on the proportion of
Liabilities borne by each plan.  Such Liabilities will be valued as of the
Transfer Date using the projected benefit obligation based on the provisions of
the applicable JDSU Non-U.S. Retirement Plan as in effect on the Transfer Date
and applying demographic and other assumptions used in the most recently
completed valuation of the applicable JDSU Non-U.S. Retirement Plan.  The
parties agree to use commercially reasonable efforts to accomplish each transfer
as soon as practicable following the Transfer Date and to cooperate with each
other to make such filings and disclosures and obtain such approvals as may be
deemed to be necessary or advisable in accordance with applicable Law.

 

(b)                                 Lumentum Non-U.S. Retirement Plan
Provisions.  Each Lumentum Non-U.S. Retirement Plan shall provide, except as
otherwise provided in this Agreement and the CONTRIBUTION AGREEMENT, that:

 

(i)                                     Lumentum Group Employees and Former
Lumentum Group Employees shall (A) be eligible to participate in such Lumentum
Non-U.S. Retirement Plan to the extent that they were eligible to participate in
the corresponding JDSU Non-U.S. Retirement Plan as of the Transfer Date, and
(B) receive credit for vesting, eligibility and benefit service for all service
credited for those purposes under the corresponding JDSU Non-U.S. Retirement
Plan as if that service had been rendered to the Lumentum Group;

 

(ii)                                  the compensation paid by the JDSU Group to
a Lumentum Group Employee or a Former Lumentum Group Employee that is recognized
under the applicable JDSU Non-U.S. Retirement Plan shall be credited and
recognized for all applicable purposes under the corresponding Lumentum Non-U.S.
Retirement Plan as though it were compensation from the Lumentum Group; and

 

(iii)                               the accrued benefit of each Lumentum Group
Employee or Former Lumentum Group Employee under the applicable JDSU Non-U.S.
Retirement Plan that is transferred to the corresponding Lumentum Non-U.S.
Retirement Plan pursuant to Section 5.02(a) shall be paid under such Lumentum
Non-U.S. Retirement Plan in accordance with the terms of such Lumentum Non-U.S.
Retirement Plan and applicable Law, with employment by the JDSU Group treated as
employment by the Lumentum Group under the Lumentum Non-U.S. Retirement Plan for
purposes of determining eligibility for optional forms of benefit, early
retirement benefits, or other benefit forms.

 

(c)                                  JDSU Non-U.S. Retirement Plans.  On and
after the Transfer Date, no Lumentum Group Employees shall participate in or
accrue any benefits under the JDSU Non-U.S. Retirement Plans.  JDSU, or Viavi,
shall continue to be responsible for Liabilities in respect of Viavi Group
Employees under the Viavi Non-U.S. Retirement Plans.

 

14

--------------------------------------------------------------------------------


 

Article VI

NONQUALIFIED DEFERRED COMPENSATION

 

6.1                               Deferred Compensation Plan.

 

(a)                                 Establishment of Lumentum Deferred
Compensation Plan.  Effective on or as soon as practicable following the
Transfer Date, Lumentum shall establish the Lumentum Deferred Compensation
Plan.  Upon such establishment, Lumentum shall, and shall cause the Lumentum
Deferred Compensation Plan to, assume all Liabilities under the JDSU Deferred
Compensation Plan for the account balances and accrued benefits of Lumentum
Group Employees, and JDSU and the JDSU Deferred Compensation Plan shall be
relieved of all such Liabilities.

 

(b)                                 JDSU Deferred Compensation Plan.  From and
after the establishment of the Lumentum Deferred Compensation Plan, no Lumentum
Group Employee shall participate in or accrue any benefits under the JDSU
Deferred Compensation Plan.  JDSU or Viavi shall continue to be responsible for
Liabilities in respect of Viavi Group Employees under the Viavi Deferred
Compensation Plan.

 

6.2                               Rabbi Trust.  Effective on or as soon as
practicable following the Transfer Date, Lumentum shall, or shall cause another
member of the Lumentum Group to, adopt the Lumentum Rabbi Trust.  In connection
with the establishment by Lumentum of the Lumentum Deferred Compensation Plan
and the assumption by Lumentum and the Lumentum Deferred Compensation Plan of
the Liabilities under the JDSU Deferred Compensation Plan in respect of the
Lumentum Group Employees, on or as soon as practicable following the Transfer
Date, JDSU shall, or shall cause the JDSU Rabbi Trust to, transfer in kind to
the Lumentum Rabbi Trust the account balances of Lumentum Group Employees
covered by the Lumentum Deferred Compensation Plan.

 

6.3                               Participant Elections.  Any election made by a
Lumentum Group Employee under the JDSU Deferred Compensation Plan, including
without limitation those with respect to compensation deferral, investments,
optional forms of benefit, benefit commencement and beneficiaries, shall be
recognized for the same purposes under the Lumentum Deferred Compensation Plan. 
No new elections shall be permitted under the Lumentum Deferred Compensation
Plan as a result of the Transfer.

 

6.4                               Participation; Distributions.  The parties
acknowledge that none of the transactions contemplated by this Agreement, the
CONTRIBUTION AGREEMENT or any Transaction Document will trigger a payment or
distribution of compensation under the JDSU Deferred Compensation Plan or the
Lumentum Deferred Compensation Plan.

 

6.5                               Top Hat Filing.  To the extent applicable,
with respect to the Lumentum Deferred Compensation Plan, Lumentum shall make the
filing described under Dept. of Labor Reg. § 2520.104-23 within the time
prescribed by such regulation.

 

Article VII
VARIABLE COMPENSATION PLANS

 

7.1                               JDSU Variable Compensation Plans.

 

(a)                                 Generally.  Lumentum Group Employees covered
by the JDSU Variable Compensation Plans shall continue to be eligible to
participate in such plans until immediately prior to the Distribution Date. 
JDSU shall promptly determine the amount of the awards earned by and payable to
such persons under the JDSU Variable Compensation Plans.  Payment of the awards
shall be made by members of the Lumentum Group pursuant to and consistent with
the terms of the applicable JDSU Variable Compensation Plans, and members of the
JDSU Group shall reimburse such members of the Lumentum Group for the amount
paid, such reimbursement to be made no more than twenty (20) business days
following Lumentum’s notification of the amount of the awards paid to such
persons.  Regardless of the method by which such awards are paid to Lumentum
Group Employees and notwithstanding anything contrary in this Agreement (with
the exception of Section 9.22), the JDSU Group shall retain and agree faithfully
to perform, discharge and fulfill any and all Liabilities with respect to, in
relation to, or for claims made by any Lumentum Group Employees with respect to
awards earned and payable under the JDSU Variable Compensation Plans.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Payment of Earned Awards.  The parties agree
that Lumentum Group Employees who have earned any amount of awards under the
applicable JDSU Variable Compensation Plans prior to the Distribution Date shall
be entitled to receive payment of such awards notwithstanding any requirement in
the applicable JDSU Variable Compensation Plans that the Employee remains
employed by JDSU on the date of the payment.

 

7.2                               Lumentum Variable Compensation Plans.  Prior
to or promptly after the Transfer Date, Lumentum shall use commercially
reasonable efforts to establish Lumentum Variable Compensation Plans.  The
Lumentum Group shall be solely responsible for establishing performance metrics,
funding, paying, and discharging all obligations relating to any variable
compensation awards under the Lumentum Variable Compensation Plans, and no
member of the JDSU Group or Viavi Group shall have any rights or obligations
with respect thereto.

 

Article VIII
EQUITY BASED COMPENSATION

 

8.1                               General Principles.

 

(a)                                 Generally.  Each JDSU Equity Award that is
outstanding as of immediately prior to the Effective Time shall be adjusted as
described below; provided, however, that the JDSU Compensation Committee may
provide for different adjustments with respect to some or all JDSU Equity Awards
to the extent that the JDSU Compensation Committee deems such adjustments to be
necessary and appropriate.  Any adjustments made by the JDSU Compensation
Committee pursuant to the foregoing sentence shall be deemed to have been
incorporated by reference herein as if fully set forth below and shall be
binding on the parties and their respective Affiliates.

 

(b)                                 Continuation of JDSU Equity Plans as Viavi
Equity Plans.  At the Effective Time, Viavi will take all action necessary to
assume or continue the JDSU Equity Plan and the JDSU ESPP as the Viavi Equity
Plan and the Viavi ESPP, respectively.

 

(c)                                  Establishment of the Holdings Equity Plan. 
Prior to the Effective Time, Holdings shall adopt the Holdings Equity Plan under
which the Holdings Equity Awards shall be assumed or substituted in conversion
of the corresponding JDSU Equity Awards held by Lumentum Group Employees.  To
the extent necessary for any such Holdings Equity Awards to qualify for
transitional relief under Treasury Regulation Section 1.162-27(f)(4)(iii), the
JDSU Compensation Committee shall take the necessary action to approve the
Holdings Equity Plan and the Holdings Equity Awards.

 

(d)                                 Equity Awards Subject to Applicable Equity
Plan and Award Agreement.  From and after the Effective Time, all JDSU Equity
Awards adjusted or converted pursuant to this Article VIII shall be subject to
the terms and conditions set forth in the applicable Viavi Equity Plan or
Holdings Equity Plan and corresponding award agreements.  Without limiting the
generality of the foregoing, from and after the Effective Time, all references
to the applicable company in award agreements subject to a Viavi Equity Plan or
to the Holdings Equity Plan, as applicable, including but not limited to,
“Corporate Transaction,” “Change in Control” or similar terms and other
administrative provisions requiring interpretation shall refer to the
appropriate company to reflect the Transfer (e.g., the definition of “Corporate
Transaction” under an award agreement subject to the Holdings Equity Plan shall
mean a Corporate Transaction with respect to Holdings rather than Viavi). 
Except as otherwise provided by this Article VIII, each adjusted Viavi Equity
Award or converted Holdings Equity Award shall be subject to the same terms
after the Effective Time as were applicable to the corresponding JDSU Equity
award immediately prior to the Effective Time.

 

(e)                                  Service Credit.  Following the Effective
Time, a grantee who has outstanding equity-based awards under one (1) or more of
the Viavi Equity Plans and/or converted equity-based awards under the Holdings
Equity Plan shall be considered to have been employed by the applicable plan
sponsor before and after the Effective Time for purposes of (i) vesting and
(ii) determining the date of termination of employment as it applies to any such
award.  The assignment or transfer of employment of any JDSU Group Employee to a
member of the Lumentum Group or to another member of the JDSU Group, or the
continuation of employment of any JDSU Group Employee by a member of the Viavi
Group will not be deemed a termination of or separation from employment for
purposes of any JDSU, Holdings or Viavi Equity Plan.

 

16

--------------------------------------------------------------------------------


 

(f)                                   Application to Members of JDSU Board. 
Each JDSU Equity Award held immediately prior to the Effective Time by a member
of the JDSU Board who will continue as a member of the Viavi Board or who will
continue as a member of the Holdings Board at the Effective Time shall be
adjusted or converted pursuant to this Article VIII in the same manner as a
similar award held by a Viavi Group Employee or a Lumentum Group Employee, as
applicable.

 

(g)                                  Cooperation of the Parties.  JDSU (and as
applicable, Viavi) and Holdings shall take any and all reasonable actions as
shall be necessary and appropriate to further the provisions of this
Article VIII, including, without limitation, assisting one another following the
Distribution Date with administrative or other support necessary to comply with
applicable Laws in applicable non-U.S. jurisdictions and to the extent
practicable, providing written notice or similar communication to each Employee
or director who holds one (1) or more JDSU Equity Awards informing such Employee
or director, as applicable, of (i) the actions contemplated by this Article VIII
with respect to such awards and (ii) whether (and during what time period) any
“blackout” period shall be imposed upon holders of such awards during which time
awards may not be exercised or settled, as the case may be.

 

(h)                                 Compliance with Applicable Law.  No award
described in this Article VIII, whether outstanding or to be issued, adjusted,
substituted or cancelled by reason of or in connection with the Distribution,
shall be adjusted, settled, cancelled, or exercisable, until in the judgment of
the administrator of the applicable plan or program such action is consistent
with all applicable Laws, including federal securities Laws.  With respect to
each outstanding stock option, the period during which such option is
exercisable and the ultimate expiration date of the option will not be
extended.  The adjustment or conversion of JDSU Equity Awards shall be effected
in a manner that is intended to avoid the imposition of any accelerated,
additional, penalty or other taxes on the holders thereof pursuant to
Section 409A of the Code.

 

8.2                               Stock Options.  Each JDSU Option that is
outstanding immediately prior to the Effective Time shall be converted as of the
Effective Time into either a Viavi Option or a Holdings Option as follows:

 

(a)                                 JDSU Options Held by Viavi Group Employees,
Former JDSU Group Employees and Former Lumentum Group Employees.  At the
Effective Time, each outstanding JDSU Option held by a Viavi Group Employee,
Former JDSU Group Employee or Former Lumentum Group Employee shall be converted
into an option for Viavi Shares, outstanding under the Viavi Equity Plan, and
shall be adjusted as follows (a “Viavi Option”):

 

(i)                                     the number of Viavi Shares (rounded down
to the nearest whole share) subject to the Viavi Option will equal (A) the
number of JDSU Shares subject to such JDSU Option immediately before the
Effective Time multiplied by (B) the Viavi Ratio; and

 

(ii)                                  the per-share exercise price (rounded up
to the nearest whole cent) of the Viavi Option will equal (A) the per-share
exercise price of such JDSU Option immediately before the Effective Time divided
by (B) the Viavi Ratio.

 

(b)                                 JDSU Options Held by Lumentum Group
Employees.  At the Effective Time, each outstanding JDSU Option held by a
Lumentum Group Employee shall be converted into an option for Holdings Shares
under the Holdings Equity Plan, adjusted as follows (a “Holdings Option”):

 

(i)                                     the number of Holdings Shares (rounded
down to the nearest whole share) subject to the Holdings Option will equal
(A) the number of JDSU Shares subject to such JDSU Option immediately before the
Effective Time multiplied by (ii) the Holdings Ratio; and

 

(ii)                                  the per-share exercise price (rounded up
to the nearest whole cent) of the Holdings Option will equal (i) the per-share
exercise price of such JDSU Option immediately before the Effective Time divided
by (ii) the Holdings Ratio.

 

(c)                                  Adjustment of Market Price Condition.  For
purposes of determining the satisfaction of any market price condition
applicable to any Viavi Option or Holdings Option that is to be determined over
any period of trading days following the Distribution Date, the applicable
market price for any applicable trading day shall be computed as the sum of
(i) the closing price of a Viavi Share and (ii) the product of the closing price
of a Holdings

 

17

--------------------------------------------------------------------------------


 

Share and the ratio of the number of shares of Holdings Common Stock distributed
in the Distribution for every one (1) share of JDSU Common Stock.

 

8.3                               Restricted Stock Units.  Each JDSU RSU Award
that is outstanding immediately prior to the Effective Time shall be converted
as of the Effective Time into either a Viavi RSU Award or a Holdings RSU Award
as follows:

 

(a)                                 JDSU RSU Awards Held by Viavi Group
Employees, Former JDSU Group Employees and Former Lumentum Group Employees.  At
the Effective Time, each outstanding JDSU RSU Award held by a Viavi Group
Employee, Former JDSU Group Employee or Former Lumentum Group Employee shall be
converted into a restricted stock unit award with respect to Viavi Shares,
outstanding under the Viavi Equity Plan, and shall be adjusted as follows (a
“Viavi RSU Award”).  The number of Viavi Shares (rounded down to the nearest
whole share) subject to the Viavi RSU Award will equal (i) the number of JDSU
Shares subject to such JDSU RSU Award immediately before the Effective Time
multiplied by (ii) the Viavi Ratio.

 

(b)                                 JDSU RSU Awards Held by Lumentum Group
Employees.  At the Effective Time or at an employee’s later Transfer Date, if
applicable, each outstanding JDSU RSU Award held by a Lumentum Group Employee
shall be converted into restricted stock unit award with respect to Holdings
Shares under the Holdings Equity Plan, adjusted as follows (a “Holdings RSU
Award”).  The number of Holdings Shares (rounded down to the nearest whole
share) subject to the Holdings RSU Award will equal (i) the number of JDSU
Shares subject to such JDSU RSU Award immediately before the Effective Time
multiplied by (ii) the Holdings Ratio.

 

8.4                               Performance Unit Awards.  Each JDSU MSU Award
that is outstanding immediately prior to the Effective Time shall be converted
as of the Effective Time into either a Viavi MSU Award or a Holdings MSU Award
as follows:

 

(a)                                 JDSU MSU Awards Held by Viavi Group
Employees, Former JDSU Group Employees and Former Lumentum Group Employees.  At
the Effective Time, each outstanding JDSU MSU Award held by a Viavi Group
Employee, Former JDSU Group Employee or Former Lumentum Group Employee shall be
converted into a performance unit award with respect to Viavi Shares,
outstanding under the Viavi Equity Plan, and shall be adjusted as follows (a
“Viavi MSU Award”):

 

(i)                                     the target number of Viavi Shares
(rounded down to the nearest whole share) subject to the Viavi MSU Award will
equal (A) the target number of JDSU Shares subject to such JDSU MSU Award
immediately before the Effective Time multiplied by (B) the Viavi Ratio; and

 

(ii)                                  the vesting and performance goals of each
Viavi MSU Award shall be adjusted as determined by the Viavi Board.

 

(b)                                 JDSU MSU Awards Held by Lumentum Group
Employees.  At the Effective Time, each outstanding JDSU MSU Award held by a
Lumentum Group Employee shall be converted into a performance unit award with
respect to Holdings Shares, outstanding under the Holdings Equity Plan, and
shall be adjusted as follows (a “Holdings MSU Award”):

 

(i)                                     the target number of Holdings Shares
(rounded down to the nearest whole share) subject to the Holdings MSU Award will
equal (A) the target number of JDSU Shares subject to such JDSU MSU Award
immediately before the Effective Time multiplied by (B) the Holdings Ratio.

 

(ii)                                  the vesting and performance goals of each
Holdings MSU Award shall be adjusted as determined by the Holdings Board.

 

8.5                               Employee Stock Purchase Plans.

 

(a)                                 JDSU ESPP.  The administrator of the JDSU
ESPP shall take all actions necessary and appropriate to provide that:

 

(i)                                     eligible JDSU Group Employees and
eligible Lumentum Group Employees may participate in any offering and purchase
periods ending prior to the Distribution Date;

 

18

--------------------------------------------------------------------------------

 


 

(ii)                                  Lumentum Group Employees will not be
eligible to participate in any offering or purchase period under the Viavi ESPP
commencing on or after the Distribution Date; and

 

(iii)                               the JDSU ESPP shall continue in effect as
the Viavi ESPP following the Effective Time.

 

(b)                                 Establishment of Holdings ESPP.  Prior to
the Effective Time, Holdings shall adopt the Holdings ESPP.  The administrator
of the Holdings ESPP, in its sole discretion, shall determine the jurisdictions
offered and the timing of the offering periods under the Holdings ESPP.  The
Holdings ESPP will include authority to grant options which do not meet the
requirements of Section 423(b) of the Code (as well as options which meet such
requirements).

 

8.6                               Section 16(b) of the Exchange Act.  By
approving the adoption of this Agreement, the respective Board of Directors of
each of JDSU, Viavi and Holdings intend to exempt from the short-swing profit
recovery provisions of Section 16(b) of the Exchange Act, by reason of the
application of Rule 16b-3 thereunder, all acquisitions and dispositions of
equity securities by directors and officers of each of JDSU, Viavi and Holdings
contemplated by this Agreement, and the respective Boards of Directors of JDSU,
Viavi and Holdings also intend expressly to approve, in respect of any
equity-based award, the use of any method for the payment of an exercise price
and the satisfaction of any applicable tax withholding (specifically including
the actual or constructive tendering of shares in payment of an exercise price
and the withholding of shares from delivery pursuant to any equity-based award
in satisfaction of applicable tax withholding requirements) to the extent such
method is permitted under the applicable JDSU Equity Plan, Viavi Equity Plan or
Holdings Equity Plan and any award agreement.

 

8.7                               Liability for Grant, Modification or
Settlement of Equity Awards.

 

(a)                                 Viavi shall be responsible for all
liabilities associated with JDSU Equity Awards converted into Viavi Equity
Awards, including all obligations related to the grant, exercise or settlement
of such Viavi Equity Awards.

 

(b)                                 Holdings shall be responsible for all
liabilities associated with JDSU Equity Awards converted into Holdings Equity
Awards, including all obligations related to the grant, exercise or settlement
of such Holdings Equity Awards.

 

8.8                               Registration and Other Regulatory
Requirements.  Holdings agrees to prepare and file Form S-8 (or another
appropriate form) registration statement with respect to, and to cause to be
registered pursuant to the Securities Act, Holdings Shares authorized for
issuance under the Holdings Equity Plan and Holdings ESPP, as required pursuant
to the Securities Act, before the date of issuance of any Holdings Shares
pursuant to the Holdings Equity Plan or commencement of any offering period
under the Holdings ESPP.  The parties shall take such additional actions as are
deemed necessary or advisable to effectuate the foregoing provisions of this
section, including compliance with securities Laws and other legal requirements
associated with equity awards in applicable non-U.S. jurisdictions or associated
with the grant of equity awards or modification or adjustment of equity awards
in connection with the Transfer including assisting one another with
administrative or other support following the Transfer Date.

 

8.9                               Tax Reporting and Withholding.  Unless
prohibited by applicable Law, following the Effective Time (a) the Lumentum
Group shall be solely responsible for all income, payroll and other tax
remittance and reporting related to income recognized by holders of Holdings
Equity Awards in respect of their Holdings Equity Awards; and (b) Viavi shall be
solely responsible for all income, payroll and other tax remittance and
reporting related to income recognized by holders of Viavi Equity Awards in
respect of their Viavi Equity Awards.  JDSU (and Viavi, if applicable), Lumentum
and Holdings agree to enter into any necessary agreements regarding the subject
matter of this section to enable JDSU, Lumentum, Holdings and Viavi to fulfill
their respective obligations hereunder, including but not limited to compliance
with all applicable Laws regarding the reporting, withholding or remitting of
income and/or taxes.

 

19

--------------------------------------------------------------------------------


 

Article IX
MISCELLANEOUS

 

9.1                               Information Sharing and Access.

 

(a)                                 Sharing of Information.  Subject to any
limitations imposed by applicable Law, JDSU (and Viavi, if applicable) (acting
directly or through members of the JDSU Group (or the Viavi Group, if
applicable)) or, Holdings and Lumentum (acting directly or through members of
the Lumentum Group) shall provide to the others and their respective authorized
agents and vendors all information necessary (including information for purposes
of determining benefit eligibility, participation, vesting and calculation of
benefits) on a timely basis under the circumstances for the parties to perform
their respective duties under this Agreement.  To the extent that such
information is maintained by a third party vendor, each party shall use its
commercially reasonable best efforts to require the third party vendor to
provide the necessary information and assist in resolving discrepancies or
obtaining missing data.

 

(b)                                 Transfer of Personnel Records and
Authorization.  Subject to any limitation imposed by applicable Law and to the
extent that it has not done so before the Transfer Date, JDSU shall transfer to
Lumentum any and all employment records (including any Form I-9, Form W-2 or
other IRS forms) with respect to Lumentum Group Employees and other records
reasonably required by Lumentum and Holdings to enable Lumentum and Holdings to
properly carry out their obligations under this Agreement.  Such transfer of
records generally shall occur as soon as administratively practicable at or
after the Transfer Date.  Each party will permit the other parties reasonable
access to Employee records, to the extent reasonably necessary for such
accessing party to carry out its obligations hereunder.

 

(c)                                  Access to Records.  To the extent not
inconsistent with this Agreement, the CONTRIBUTION AGREEMENT or any applicable
privacy protection Laws, reasonable access to Employee-related and Benefit Plan
related records after the Distribution Date will be provided to members of the
Viavi Group and members of the Lumentum Group.

 

(d)                                 Maintenance of Records.  With respect to
retaining, destroying, transferring, sharing, copying and permitting access to
all Employee-related information, JDSU, Holdings, Lumentum and Viavi shall
comply with all applicable Laws and internal policies, including each party’s
document retention policy; provided that the period for retention shall be the
longest period required by any of the foregoing, as applicable, to such party. 
Each party shall indemnify and hold harmless the other parties from and against
any and all Liabilities that arise from a failure (by the indemnifying party or
its Subsidiaries or their respective agents) to so comply with all applicable
Laws and internal policies applicable to such information.

 

(e)                                  Cooperation.  Each party shall use
commercially reasonable best efforts to cooperate and work together to unify,
consolidate and share (to the extent permissible under applicable privacy/data
protection Laws) all relevant documents, resolutions, government filings, data,
payroll, employment and benefit plan information on regular timetables and
cooperate as needed with respect to (i) any claims under or audit of or
litigation with respect to any Employee Benefit Plan, policy or arrangement
contemplated by this Agreement, (ii) efforts to seek a determination letter,
private letter ruling or advisory opinion from the IRS or U.S. Department of
Labor on behalf of any Employee Benefit Plan, policy or arrangement contemplated
by this Agreement, (iii) any filings that are required to be made or
supplemented to the IRS, U.S. Pension Benefit Guaranty Corporation, U.S.
Department of Labor or any other Governmental Authority, and (iv) any audits by
a Governmental Authority or corrective actions, in either case, relating to any
Benefit Plan, labor or payroll practices; provided, however, that requests for
cooperation must be reasonable and not interfere with daily business operations.

 

(f)                                   Confidentiality.  Notwithstanding anything
in this Agreement to the contrary, all confidential records and data relating to
Employees to be shared or transferred pursuant to this Agreement shall be
subject to the CONTRIBUTION AGREEMENT and the requirements of applicable Law.

 

9.2                               Consistency of Tax Positions; Duplication. 
JDSU (and Viavi, if applicable), Holdings and Lumentum shall individually and
collectively use commercially reasonable efforts to avoid unnecessarily
duplicated federal, state or local payroll taxes, insurance or workers’
compensation contributions, or unemployment

 

20

--------------------------------------------------------------------------------


 

contributions arising on or after the Transfer Date.  JDSU (and Viavi, if
applicable), Holdings and Lumentum shall take consistent reporting and
withholding positions with respect to any such taxes or contributions.

 

9.3                               Costs.  Fees, costs and expenses relating to
the establishment of Lumentum Benefit Plans and the transfer of employment of
Lumentum Group Employees shall be borne by JDSU with respect to separation costs
incurred or accrued prior to the Transfer Date.  Fees, costs and expenses
incurred or accrued with respect to third party service providers relating to
the establishment of Lumentum Benefit Plans on or after the Transfer Date
relating to such plans and employment transfers of Lumentum Group Employees
shall be borne by Lumentum or Holdings.

 

9.4                               Preservation of Rights to Amend.  The rights
of each member of the JDSU Group, each member of the Lumentum Group, and each
member of the Viavi Group to amend, waive, or terminate any Benefit Plan,
arrangement, agreement, program, or policy referred to herein shall not be
limited in any way by this Agreement.

 

9.5                               Fiduciary Matters.  JDSU (and Viavi, if
applicable), Holdings and Lumentum acknowledge that actions required to be taken
pursuant to this Agreement may be subject to fiduciary duties or standards of
conduct under ERISA or other applicable Law, and no party shall be deemed to be
in violation of this Agreement if it fails to comply with any provisions hereof
based upon its good-faith determination (as supported by advice from counsel
experienced in such matters) that to do so would violate such a fiduciary duty
or standard.  Each party shall be responsible for taking such actions as are
deemed to be necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other parties for any
Liabilities caused by the failure to satisfy any such responsibility.

 

9.6                               Section 409A of the Code.  The parties
acknowledge that the provisions of the Agreement and the CONTRIBUTION AGREEMENT
shall be interpreted and implemented in a manner to avoid the imposition on
Employees of taxes under Section 409A of the Code.  If any of the provisions of
this Agreement would result in imposition of taxes and/or penalties under
Section 409A of the Code, the parties shall cooperate in good faith to modify
the applicable provision in order to comply with the provisions of Section 409A
of the Code, other applicable provisions of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory
provisions.  Notwithstanding the foregoing, no party nor any of its Subsidiaries
or Affiliates shall have any Liability to any Employee in the event that
Section 409A applies to any payment in a manner that results in adverse tax
consequences for an Employee.

 

9.7                               Further Assurances.  Each party hereto shall
take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing and delivery of any and all documents and
instruments that any other parties hereto may reasonably request to effect the
intent and purpose of this Agreement and the transactions contemplated hereby.

 

9.8                               Dispute Resolution.  The dispute resolution
procedures set forth in Article VI of the CONTRIBUTION AGREEMENT shall apply to
any dispute, controversy or claim arising out of or relating to this Agreement.

 

9.9                               Governing Law; Submission to Jurisdiction;
Waiver of Trial.

 

(a)                                 This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware
without giving effect to the principles of conflicts of law thereof.

 

(b)                                 Each of the parties, on behalf of themselves
and the members of their respective Group, hereby irrevocably (i) agrees that
any dispute shall be subject to the exclusive jurisdiction of the state and
federal courts located in the State of Delaware, (ii) waives any claims of forum
non conveniens, and agrees to submit to the jurisdiction of such courts and
(iii) agrees that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth in Section 9.13 shall be
effective service of process for any litigation brought against it in any such
court or for the taking of any other acts as may be necessary or appropriate in
order to effectuate any judgment of said courts.

 

9.10                        Survival of Covenants.  Except as expressly set
forth in this Agreement or any other Transaction Document, the covenants and
other agreements contained in this Agreement and each other Transaction
Document,

 

21

--------------------------------------------------------------------------------


 

and Liability for the breach of any obligations contained herein or therein,
shall survive the execution of this Agreement.

 

9.11                        Waivers of Default.  A waiver by a party of any
default by another party of any provision of this Agreement shall not be deemed
a waiver by the waiving party of any subsequent or other default, nor shall it
prejudice the rights of the waiving party.  No failure or delay by a party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.  No waiver by any party of any provision of this Agreement shall be
effective unless explicitly set forth in writing and executed by the party so
waiving.

 

9.12                        Force Majeure.  No party (or any Person acting on
its behalf) shall have any Liability or responsibility for failure to fulfill
any obligation (other than a payment obligation) under this Agreement or, unless
otherwise expressly provided therein, any other Transaction Document, so long as
and to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure.  A party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event, (a) notify the
other parties of the nature and extent of any such Force Majeure condition and
(b) use due diligence to remove any such causes and resume performance under
this Agreement or the applicable other Transaction Document as soon as feasible.

 

9.13                        Notices.  All notices, requests, claims, demands or
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed followed by delivery of an original via overnight courier service, or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
section):

 

If to JDSU, to:

 

JDS Uniphase Corporation

430 North McCarthy Blvd

Milpitas, California, USA

95035

Attention:  General Counsel

Email:

 

With a copy (until the Effective Time) to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

 

If to Lumentum, to:

 

Lumentum Inc.

400 North McCarthy Blvd

Milpitas, California USA

95035

Attention:  General Counsel

Email:

 

22

--------------------------------------------------------------------------------


 

With a copy (until the Effective Time) to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

 

If to Holdings, to:

 

Lumentum Holdings Inc.

400 North McCarthy Blvd

Milpitas, California USA

95035

Attention:  General Counsel

Email:

 

With a copy (until the Effective Time) to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303-2215

Attention: Ed Batts

Facsimile:

Email:

 

Any party may, by notice to the other parties, change the address to which such
notices are to be given.

 

9.14                        Termination.  Notwithstanding any provision to the
contrary, this Agreement may be terminated and the Distribution abandoned at any
time prior to the Effective Time by and in the sole discretion of JDSU without
the prior approval of any Person, including Holdings or Lumentum.  In the event
of such termination, this Agreement shall become void and no party, or any of
its officers and directors shall have any Liability to any Person by reason of
this Agreement.  After the Effective Time, this Agreement may not be terminated
except by an agreement in writing signed by each of the parties to this
Agreement.

 

9.15                        Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced under any Law
or as a matter of public policy, all other conditions and provisions of this
Agreement shall remain in full force and effect.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties to this Agreement shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

9.16                        Entire Agreement.  Except as otherwise expressly
provided in this Agreement, this Agreement (including any Schedules and Exhibits
hereto) constitutes the entire agreement of the parties hereto with respect to
the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement.

 

9.17                        Assignment; No Third-Party Beneficiaries.  This
Agreement shall not be assigned by any party without the prior written consent
of the other parties hereto, except that a party may assign any or all of its
rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business of such party or in
connection with a merger transaction in which such party is not the surviving
entity; provided, however, that, in each case, no such assignment shall release
such party from any Liability or obligation under this Agreement and the
surviving entity of any merger or the transferee of such assets or businesses
shall

 

23

--------------------------------------------------------------------------------


 

agree in writing to be bound by the terms of this Agreement as if named as a
party hereto.  The provisions of this Agreement are solely for the benefit of
the parties and are not intended to confer upon any other Person except the
parties any rights or remedies hereunder.  There are no other third party
beneficiaries of this Agreement and this Agreement shall not provide any other
third party with any remedy, claim, Liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement. 
Nothing in this Agreement is intended to amend any Employee Benefit Plan or
affect the applicable plan sponsor’s right to amend or terminate any Employee
Benefit Plan pursuant to the terms of such plan.  No current or former Employee,
officer, director, or independent contractor or any other individual associated
therewith shall be regarded for any purpose as a third party beneficiary of this
Agreement.

 

9.18                        Specific Performance.  Subject to Article VI of the
CONTRIBUTION AGREEMENT, in the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are, or are to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief (on an interim
or permanent basis) in respect of its rights or their rights under this
Agreement, in addition to any and all other rights and remedies at Law or in
equity, and all such rights and remedies shall be cumulative.  The parties agree
that the remedies at Law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
Action for specific performance that a remedy at Law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are hereby waived by each of the parties.

 

9.19                        Amendments.  No provision of this Agreement may be
amended or modified except by a written instrument signed by all the parties to
this Agreement.

 

9.20                        Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (i) words
in the singular shall be held to include the plural and vice versa and words of
one gender shall be held to include the other gender as the context requires,
(ii) references to the terms Article, Section, paragraph, clause, Exhibit and
Schedule are references to the Articles, Sections, paragraphs, clauses, Exhibits
and Schedules of this Agreement unless otherwise specified, (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto,
(iv) references to “$” shall mean U.S. dollars, (v) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified, (vi) the word “or” shall not be
exclusive, (vii) references to “written” or “in writing” include in electronic
form, (viii) unless the context requires otherwise, references to “party” shall
mean JDSU, Holdings or Lumentum, as appropriate, and references to “parties”
shall mean JDSU, Holdings and Lumentum, (ix) provisions shall apply, when
appropriate, to successive events and transactions, (x) the table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement,
(xi) JDSU, Holdings and Lumentum have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
burdening either party by virtue of the authorship of any of the provisions in
this Agreement or any interim drafts of this Agreement, and (xii) a reference to
any Person includes such Person’s successors and permitted assigns.

 

9.21                        Counterparts.  This Agreement may be executed in one
(1) or more counterparts, and by the different parties to each such agreement in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one (1) and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or portable document format (PDF) shall be as effective
as delivery of a manually executed counterpart of any such Agreement.

 

9.22                        Item 1 in SCHEDULE 2.3(B)(I) to the CONTRIBUTION
AGREEMENT.  Notwithstanding anything set forth in this Agreement to the
contrary, the allocation of Liabilities set forth in this Agreement is subject
to Item 1 in SCHEDULE 2.3(B)(I) to the CONTRIBUTION AGREEMENT.

 

[Remainder of page intentionally left blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this EMPLOYEE MATTERS AGREEMENT to
be executed by their duly authorized representatives.

 

 

 

JDS UNIPHASE CORPORATION

 

 

 

 

 

By:

/s/ Tom Waechter

 

Name:   Tom Waechter

 

Title:     Chief Executive Officer

 

 

 

 

 

LUMENTUM OPERATIONS LLC

 

 

 

 

 

By:

/s/ Alan Lowe

 

Name:   Alan Lowe

 

Title:     President

 

 

 

 

 

LUMENTUM HOLDINGS INC.

 

 

 

 

 

By:

/s/ Alan Lowe

 

Name:   Alan Lowe

 

Title:     Chief Executive Officer

 

25

--------------------------------------------------------------------------------

 